Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13 and 15-20 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Wang et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 10-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ho et al. (US 9,822,553 B1) and Gilmartin et al. (US 2018/0367962 A1), in view of Gerhardt et al. (US 2012/0280783 A1), and in further view of Wang et al. (CN 108890657 A).
Consider claims 1, 11 and 18, Ho et al. show and disclose a method of determining a door state in a camera-based door position system {A camera-based door position system; A processing system, comprising: a processor; and a memory having a plurality of instructions stored thereon that, in response to execution by the processor, causes the processing system to} (A method for detecting a position of a 
However, Ho et al. fail to specifically disclose capturing, by a camera system, an image of a door lock secured to a door; converting, by a processing system, the captured image to a grayscale image; generating, by the processing system, a door state image based on the grayscale image.
In the same field of endeavor, Gilmartin et al. show and disclose capturing, by a camera system, an image of a door lock secured to a door; converting, by a processing 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a grayscale image of a front door as taught by Gilmartin et al. in the method of Ho et al., in order to monitor a door and track its position.
However, Ho et al., as modified by Gilmartin et al., fail to specifically disclose wherein the door lock includes a thumbturn that is moveable between a first position corresponding to a locked state and a second position corresponding to an unlocked state.
In the same field of endeavor, Gerhardt et al. shows and discloses wherein the door lock includes a thumbturn that is moveable between a first position corresponding to a locked state and a second position corresponding to an unlocked state (door lock 102 in unlocked 302 and locked (304) positions; The thumbturn (300) is rotated clockwise or counterclockwise to drive a spindle which will insert or retract the bolt (301) from the door frame [fig. 3, paragraphs 22, 39, 90]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide thumbturn lock that rotates between positions to lock and unlock a door as taught by Gerhardt et 
However, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al., fails to specifically disclose image corresponds to the thumbturn being in either the first position corresponding to the locked state or the second position corresponding to the unlocked state.
In the same field of endeavor, Wang et al. show and disclose image corresponds to the thumbturn being in either the first position corresponding to the locked state or the second position corresponding to the unlocked state (door closed state identifying unit, for according to the camera shooting of each cabinet surface, side surface and the door lock position image recognition, identifying the switch state of each door so as to judge whether the door is closed according to the recognition result [claim 2]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide door lock position image recognition as taught by Wang et al. in the method of Ho et al. and Gilmartin et al., as modified by Gerhardt et al., in order to determine the state of a door.
Consider claims 2, 12 and 19, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention as applied to claims 1, 11 and 18 above, respectively, and in addition, Ho et al. further disclose wherein determining the current door state comprises determining whether the door is in one of the closed position or the opened position (When the processor resolves that the second image data matches the reference image data within a preset matching threshold, then the processor can resolve that the door is in 
Consider claims 3, 13 and 20, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention as applied to claims 2, 12 and 19 above, respectively, and in addition, Ho et al. further disclose wherein determining the current door state comprises determining whether in the first position or the second position (system can have a bolt, a bolt motor, an interference element, and a sensor; the bolt can have at least a first bolt position and a second bolt position [abstract, col. 1 lines 48-54]).
However, Ho et al., as modified by Gilmartin et al., fail to specifically disclose the thumbturn is in the first position or the second position.
In the same field of endeavor, Gerhardt et al. shows and discloses disclose the thumbturn is in the first position or the second position (door lock 102 in unlocked 302 and locked (304) positions; The thumbturn (300) is rotated clockwise or counterclockwise to drive a spindle which will insert or retract the bolt (301) from the door frame [fig. 3, paragraphs 22, 39, 90]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide thumbturn lock that rotates between positions to lock and unlock a door as taught by Gerhardt et al. in the method of Ho et al., as modified by Gilmartin et al., in order to monitor a door and determine if it is locked or unlocked.
claims 5 and 15, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention as applied to claims 1 and 11 above, respectively, and in addition, Ho et al. further disclose wherein generating the door state image comprises applying edge detection to the grayscale image (the processor can identify one or more detected objects 220 and/or detected edges 222 in the reference images when the door 8 is closed [col. 2 lines 64-65, col. 19 lines 20-40]).
Consider claims 6 and 16, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention as applied to claims 1 and 11 above, respectively, and in addition, Ho et al. further disclose wherein determining the current door state comprises comparing the door state image to the reference image (comparing the reference image data to the second image data [col. 2 lines 47-56]).
Consider claim 10, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Ho et al. further disclose wherein the camera system comprises the processing system (The system can have a camera fixed to the door and a processor attached to the door [col. 2 lines 50-52, col. 3 lines 29-34]).




Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ho et al. (US 9,822,553 B1) and Gilmartin et al. (US 2018/0367962 A1), in view of Gerhardt et al. (US 2012/0280783 A1), and Wang et al. (CN 108890657 A), and in further view of Hirata et al. (US 6,339,375 B1).
Consider claim 7, and as applied to claim 1 above, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., shows and discloses the claimed invention except wherein the reference image comprises a reference image mask.
In the same field of endeavor, Hirata et al. show and disclose wherein the reference image comprises a reference image mask (performs the template matching on a portion for recognizing an open or closed door [col. 7 lines 9-23]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use template matching to recognize an open or closed door as taught by Hirata et al. in the method of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., in order to monitor a door and determine if it is closed or open.
Consider claim 8, the combination of Ho et al., Gilmartin et al. and Gerhardt et al., as modified by Wang et al. and Hirata et al., shows and discloses the claimed invention as applied to claim 7 above, and in addition, Ho et al. further disclose wherein generating the door state image comprises applying the reference image mask to the grayscale image; and wherein determining the current door state comprises calculating an image difference based on the difference image (When the processor resolves that the second image data matches the reference image data within a preset matching threshold, then 
Consider claim 9, the combination of Ho et al., Gilmartin et al. and Gerhardt et al., as modified by Wang et al. and Hirata et al., shows and discloses the claimed invention as applied to claim 8 above, and in addition, Ho et al. further disclose wherein determining the current door state comprises determining the door to be in a state corresponding to the reference image in response to a determination that the image difference is within threshold bounds (When the processor resolves that the second image data matches the reference image data within a preset matching threshold, then the processor can resolve that the door is in the first position (e.g., closed) [col. 2 lines 53-56]).
Consider claim 17, the combination of Ho et al., Gilmartin et al. and Gerhardt et al., as modified by Wang et al. and Hirata et al., shows and discloses the claimed invention as applied to claim 11 above, and in addition, Ho et al. further disclose wherein to determine the current door state comprises to (i) calculate an image difference based on the difference image and (ii) determine the door to be in a state corresponding to the reference image in response to a determination that the image difference is within threshold bounds (When the processor resolves that the second image data matches the reference image data within a preset matching threshold, then the processor can resolve that the door is in the first position (e.g., closed) [col. 2 lines 53-56]).
However, the combination of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., fails to specifically disclose wherein the reference image comprises a reference image 
In the same field of endeavor, Hirata et al. show and disclose wherein the reference image comprises a reference image mask; wherein to generate the door state image comprises to apply the reference image mask to the grayscale image (performs the template matching on a portion for recognizing an open or closed door [col. 7 lines 9-23]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use template matching to recognize an open or closed door as taught by Hirata et al. in the method of Ho et al. and Gilmartin et al., as modified by Gerhardt et al. and Wang et al., in order to monitor a door and determine if it is closed or open.


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641